DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0077175 A1) in view of Fuqua et al. (US 2019/0310328 A1) and in further view of Hanada et al. (US 2014/0167752 A1).
With respect to claims 1 and 15, Mori discloses a local coil for a magnetic resonance (MR) system, comprising: a plurality of coils configured to respectively receive magnetic resonance signals generated when magnetic resonance detection is performed on a detected object (see Figures 1-3, disclosing RF coil # 100A for detection in Figures 1 and 2 or detection coils #106 in detail in Figure 3) as part of a magnetic resonance imaging procedure executed via the MR system (see MR system of Figure 1); signal processing circuitry configured to perform signal preprocessing and modulation on the received magnetic resonance signals to obtain signals to be transmitted (see Figure 1 disclosing processing circuit # 64 connected to reconstruction circuit #62 and control circuit #61 for modulate and process the data); and first contactless connectors at the local coil side, each contactless connector from among the first contactless connectors being configured to couple a respective signal from among the signals to be transmitted to a corresponding first contactless connector at the MR system side (see Figure 1, connector #27 in communication with communication device #28 that transmit the coil signal wireless hence considered contactless and RF coil #24 in communication with communication device #28 hence considered contactless also or a second contactless connector).  
Also, Mori discloses the claimed invention as stated above indicating the wireless coil but fails to specify wherein the first contactless connectors at the local coil side and /or the corresponding first contactless connectors at the MR system side include at least one of inductive coupling connectors, capacitive coupling connectors, or microwave coupling connectors. However, Fuqua discloses that wireless RF coil systems connect by using inductive coupling 
Furthermore, Mori discloses the claimed invention as stated above except for specifying that the modified signal is a quadrature signal. However, Hanada discloses preprocess signals are quadrature signals (see Figures 1 and 8, preprocessing means #170 to pre-process the signal from the quadrature phase detector #163). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have quadrature signals as taught by Hanada with Mori’s preprocessed and processed signals for the purpose of disclosing one of the known coil configurations when using a multiple coils for the purpose of receiving the signal from a region of interest to form high quality image for diagnosis. 
With respect to claim 11, Mori discloses the signal processing circuitry comprises: a plurality of preamplifiers correspondingly connected to coils from among the plurality of coils on a one-to-one basis, each of the preamplifiers being configured to amplify magnetic resonance signals received by a corresponding coil (see Figure 3, showing each coils #106 connected to each amplifiers #107); and a plurality of band-pass filters correspondingly connected to each of the plurality of preamplifiers on a one-to-one basis, each of the plurality of band-pass filters being configured to perform band-pass filtering on magnetic resonance signals output by a corresponding preamplifier (see paragraph 0084).  
With respect to claim 12, Mori discloses the signal processing circuitry further comprises: Docket No.: 26965-6080a signal multiplexer having a plurality of input ports that are correspondingly connected to output ends of the plurality of band-pass filters on a one-to-one basis, the a signal .  

Allowable Subject Matter
Claims 2-4, 6-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892. Not relied upon discloses MR systems using antennas that can have wireless capabilities using different types of connectors like inductive or capacitive coupling. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866